DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed February 12, 2021, with respect to the title and claim 1 objection have been fully considered and are persuasive.  The objection of November 12, 2020 has been withdrawn. 
Applicant’s arguments, see page 9, filed February 12, 2021, with respect to the 112 rejections have been fully considered and are persuasive.  The rejection of November 12, 2020 has been withdrawn. 	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Claim 15 is withdrawn.  Claims 1-14, and 16-17 are present for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoguchi (US 2018/0350864).
	Claim 1, Toyoguchi discloses (Figs. 1- 4) a photoelectric conversion apparatus (100, solid state imaging device, Para [0021]) comprising: 	a plurality of pixels (Fig. 1, 10, pixel region, Para [0022]) including a first pixel and a second pixel (10 comprises a plurality of pixels 12, Para [0022]), each of the first pixel and the second pixel including a photoelectric conversion unit (each 12 includes photoelectric conversion unit PD, Para [0025]), 	wherein each of the photoelectric conversion units (PD) includes a first semiconductor region (Fig. 3, PD includes 118, Para [0030]),  where a signal charge is accumulated, and 	wherein each of the first pixel and the second pixel includes (each 12 would have the configuration of Fig. 4): 	a second semiconductor region (128a/128b, stripe-patterned p-type semiconductor regions, Para [0034]) having a second conductivity type opposite to the first conductivity type (128a/128b is P-type, Para [0034]). 	Toyoguchi does not explicitly disclose the second semiconductor region being disposed below the first semiconductor region of the first pixel and the first semiconductor region of the second pixel so as to extend continuously from a region below the first semiconductor region of the first pixel to a region below the first semiconductor region of the second pixel.	However, Toyoguchi discloses that the plurality of pixels may be arranged periodically at pixel pitch and border each other (Para [0028]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for Fig. 4 to extend to a plurality of pixels as they are part of the solid state imaging device shown in Fig. 1 (Para [0021) and are a duplication of periodically formed pixels 12, see MPEP 2144.04 VI.	As a result an annotated Fig. 4 below discloses the second semiconductor region (128a/128b in second”) being disposed below the first semiconductor region of the first pixel and the first semiconductor region of the second pixel (second is below 118 of left and right pixel) so as to extend continuously from a region below the first semiconductor region of the first pixel to a region below the first semiconductor region of the second pixel (second extends from a region below left pixels 118 to a region below right pixels 118).

    PNG
    media_image1.png
    627
    1055
    media_image1.png
    Greyscale
	Claim 2, Toyoguchi discloses (see annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 1, further comprising a third semiconductor region (3rd) having the first conductivity type (3rd is n-), and disposed below the first semiconductor region of the first pixel (3rd is below 118 of left pixel), 	a fourth semiconductor region (4th) having the first conductivity type (4th is -n-) and disposed below the first semiconductor region of the second pixel (4th is below 118 of right pixel), and a fifth semiconductor region (left and right 134 form a region, hereinafter “5th”) extending continuously from a region below the third semiconductor region to a region below the fourth semiconductor region (5th 3rd and 4th).		Claim 3, Toyoguchi discloses (see annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 2, further comprising a sixth semiconductor region (6th) having the second conductivity type (6th is p-type), the sixth semiconductor region being located between the third semiconductor region and the fourth semiconductor region (6th is between 3rd and 4th).	Claim 4, Toyoguchi discloses (see Fig. 1-4 and annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 3, wherein the plurality of pixels is arrayed across a plurality of rows and a plurality of columns (Fig. 1, plurality of pixels of 12 are shown in rows and columns and a sample row is shown in annotated Fig. 4 above), and wherein the second semiconductor region extends across the plurality of pixels (2nd extends across left and right pixels of Fig. 4).	Claim 5, Toyoguchi discloses (see Fig. 1-4 and annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 4, wherein the fifth semiconductor region extends across the plurality of pixels (5th extends across left and right pixels of Fig. 4).
	Claim 6, Toyoguchi discloses (see annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 1, further comprising a seventh semiconductor region (Fig. 4, 130, semiconductor region, Para [0035]).	Claim 13, Toyoguchi discloses (see annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 1; and 	a signal processing unit (Fig. 9, 208, signal processing unit, Para [0065]) configured to process a signal output from the pixel of the photoelectric conversion apparatus (208 processes signals from imaging device 201 which consists of 100 made up of pixels 12, Para [0065]).	Claim 14, Toyoguchi discloses (Fig. 10B) a moving object (mobile apparatus, Para [0070]) comprising: 310) according to claim 1; 	a distance information acquisition unit configured to acquire distance information to a target (314/316, parallax calculation unit/distance measurement unit, Para [0071]), from a parallax image based on a signal from the photoelectric conversion apparatus (316 calculates distance from parallax image 314 outputs from imaging device 310, Para [0071]) ; and a control unit configured to control the moving object based on the distance information (330, control ECU, controls vehicle based on distance information, Para [0072]).	Claim 16, Toyoguchi discloses (see annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 1, wherein each of the plurality of pixels includes a plurality of photoelectric conversion units with respect to one micro lens (Figs. 7A-7B, shows a plurality of pixels 12b/12ciwth respect to a microlens 170, Para [0054]).	Claim 17, Toyoguchi discloses (see annotated Fig. 4 above) the photoelectric conversion apparatus according to claim 1, wherein the second semiconductor region overlaps the entire first semiconductor region (128a/128b of left and right pixel overlaps 118 of left and right pixel).
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoguchi (US 2018/0350864) in view of Hirota (US 2016/0284758).
	Claim 7, Toyoguchi discloses the photoelectric conversion apparatus according to claim 1.	Toyoguchi does not explicitly disclose wherein a part of a region in the second semiconductor region that is located below the first semiconductor region is depleted in a state where the charge is accumulated in the first semiconductor region.	However, Hirota discloses (Fig. 3) an accumulation of a first type semiconductor region (103, charge accumulation region, Para [0028]) would create a depletion region (110, depletion layer, Para [0034]) below 103 and a second type semiconductor region (102, Para [0034]).Claim 8, Toyoguchi discloses the photoelectric conversion apparatus according to claim 2.	Toyoguchi does not explicitly disclose wherein a part of a region in the second semiconductor region that is located below the first semiconductor region is depleted in a state where the charge is accumulated in the first semiconductor region.	However, Hirota discloses (Fig. 3) an accumulation of a first type semiconductor region (103, charge accumulation region, Para [0028]) would create a depletion region (110, depletion layer, Para [0034]) below 103 and a second type semiconductor region (102, Para [0034]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that a depletion region would be formed in part of the second semiconductor region of Toyoguchi as it is a consequence of charge accumulation of the first semiconductor region (Hirota, Para [0027] – [0034]).
	Claim 9, Toyoguchi discloses the photoelectric conversion apparatus according to claim 3.	Toyoguchi does not explicitly disclose wherein a part of a region in the second semiconductor region that is located below the first semiconductor region is depleted in a state where the charge is accumulated in the first semiconductor region.	However, Hirota discloses (Fig. 3) an accumulation of a first type semiconductor region (103, charge accumulation region, Para [0028]) would create a depletion region (110, depletion layer, Para [0034]) below 103 and a second type semiconductor region (102, Para [0034]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that a depletion region would be formed in part of the second semiconductor region of Claim 10, Toyoguchi discloses the photoelectric conversion apparatus according to claim 16.	Toyoguchi does not explicitly disclose wherein a part of a region in the second semiconductor region that is located below the first semiconductor region is depleted in a state where the charge is accumulated in the first semiconductor region.	However, Hirota discloses (Fig. 3) an accumulation of a first type semiconductor region (103, charge accumulation region, Para [0028]) would create a depletion region (110, depletion layer, Para [0034]) below 103 and a second type semiconductor region (102, Para [0034]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that a depletion region would be formed in part of the second semiconductor region of Toyoguchi as it is a consequence of charge accumulation of the first semiconductor region (Hirota, Para [0027] – [0034]).	Claim 11, Toyoguchi in view of Hirota discloses the photoelectric conversion apparatus according to claim 10.  	Toyoguchi discloses (Figs. 1-4) further comprising a light guide path (150, light guide has path, Para [0045]) configured to guide light to the plurality of photoelectric conversion units (150 guides light to PD), wherein the light guide path is provided so as to overlap with the part to be depleted of the region located below the first semiconductor region in the planar view (Fig. 3, since 152 overlaps 118 it would overlap the depletion region formed under it as taught by Hirota).	Claim 12, Minowa in view of Toyoguchi discloses the photoelectric conversion apparatus according to claim 11.  	Toyoguchi discloses (Figs. 1-4) wherein the light guide path (150) includes an incident surface on which the light is incident (150 has surface for receiving incident light, Para [0045]), and an emission 152, bottom, Para [0045]) from which the light is emitted to the plurality of photoelectric conversion units (light is emitted from 152 to PD, Para [0045]), and  - 27 -10187820US01 	wherein the emission surface is provided so as to overlap with the part to be depleted of the region located below the first semiconductor region in the planar view (152 overlaps with 118 and would overlap depletion region under it as taught by Hirota).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        

/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         wih